McMurray, Presiding Judge.
Defendant Travis Santel Murphy was charged in an indictment with murder (Count 1); felony murder (Counts 2 and 3); aggravated assault (Count 4); armed robbery (Count 5); and theft by taking (motor vehicle) (Count 6). The jury found him guilty of two counts of voluntary manslaughter as lesser offenses included within the indicted charges of murder and felony murder and also found him guilty of one count of aggravated assault, arising from the same incident in which the victim, Willie Harrison III, was shot and killed by a shotgun blast at close range. The charges were merged, and defendant was sentenced to 20 years on Count 1. Defendant’s motion for new trial was denied, and this appeal followed. Held:
1. In his first enumeration, defendant contends the trial court *580erred in failing to give his requested charge regarding a criminal defendant’s election not to testify. Defendant did not testify at trial. He submitted a written request (defendant’s No. 15) to charge the substance of the pattern jury instruction, explaining his right to remain silent and prohibiting the jury from drawing any adverse inference from his exercise of this right. See Council of Superior Court Judges, Suggested Pattern Jury Instructions, Vol. II: Criminal Cases, Part 3 (N) (1991). From our review of the transcript of the charge conference, it appears the trial court indicated it would include defendant’s Request Nos. “11, 12, 13 and 14, 15 and 16 [in its instructions to the jury because they] are pattern.” But the charge as given failed to include the promised language of defendant’s Request No. 15. In the face of direct inquiry by the court, defendant reserved his exceptions to the charge.
(a) The State maintains this enumeration lacks merit because defendant’s requests to charge were not timely submitted. We disagree.
Defendant’s requests were stamped by the clerk of the trial court as having been filed at 4:37 p.m. on December 5, 1995, which the State characterizes as being at the conclusion of the second day of trial. Defendant responds that the requests were presented to the trial court on the morning of December 5, 1995, prior to counsel’s opening statements and subsequently file stamped by the clerk of the trial court.
It is not necessary to determine the precise filing time of this particular request to charge, insofar as there is no contention it was not filed until after the jury returned its verdicts. Uniform Superior Court Rule 10.3 generally requires that all requests to charge be submitted to the trial court at the commencement of trial. But that rule contains the express proviso “that additional requests may be submitted to cover unanticipated points which arise thereafter.” The decision whether to testify is a tactical one made by the accused himself after consultation with counsel. Burton v. State, 263 Ga. 725, 728 (6) (438 SE2d 83). There is no requirement that defendant make this decision until after he has heard the State’s case. Consequently, a written request to charge premised on defendant’s tactical decision not to testify cannot be untimely if submitted seasonably after that decision is reached during trial and before the case is submitted to the jury. Moreover, this is not a case where the trial court ruled the requests were untimely submitted and declined to consider them. Compare Walker v. State, 213 Ga. App. 407, 413 (8) (444 SE2d 824); Dortch v. State, 204 Ga. App. 822, 823 (4) (420 SE2d 778); Webb v. State, 184 Ga. App. 89, 90 (2) (360 SE2d 643). Instead, the trial court in the case sub judice considered the merits of defendant’s requested instructions and incorporated many of defendant’s requests into the *581charge. Applying the presumption of regularity attached to the actions of the trial court, we hold that defendant’s written requests to charge were in fact timely submitted.
(b) “If a defendant in a criminal case wishes to testify and announces in open court his intention to do so, he may so testify in his own behalf. . . . The failure of a defendant to testify shall create no presumption against him, and no comment shall be made because of such failure.” OCGA § 24-9-20 (b). See also Bennett v. State, 86 Ga. 401 (12 SE 806). “[A] state trial judge has the constitutional obligation, upon proper request, to minimize the danger that the jury will give evidentiary weight to a defendant’s failure to testify.” Carter v. Kentucky, 450 U. S. 288, 305 (III) (101 SC 1112, 67 LE2d 241). “It necessarily follows, as a matter of logical reasoning, that when a proper charge on this subject is timely requested by the defendant, it is error for the trial judge to fail to give it.” Clay v. State, 236 Ga. 398, 399 (224 SE2d 14). Accord Culbertson v. State, 193 Ga. App. 9, 11 (6) (386 SE2d 894). Compare Woodard v. State, 234 Ga. 901, 903 (7), 905 (7) (b), 906 (218 SE2d 629) (no error in failing to so charge, in absence of a timely written request).
(c) All charging errors are presumed to be prejudicial and harmful, and this Court will so hold, unless it appears from the entire record that the error was harmless. Foskey v. Foskey, 257 Ga. 736 (2), 737 (363 SE2d 547); Austin v. State, 218 Ga. App. 90, 91 (2) (460 SE2d 310). While the trial court did charge on presumption of innocence and burden of proof, those “other trial instructions and arguments of counsel . . . were no substitute for the explicit instruction that [defendant’s] lawyer requested. . . . Without question, the Fifth Amendment privilege and the presumption of innocence are closely aligned. But these principles serve different functions. . . .” Carter v. Kentucky, 450 U. S. at 304 (II) (C), supra. Nevertheless, in our view of the case sub judice, the erroneous omission constitutes harmless error. Due to the overwhelming evidence of defendant’s guilt, it is highly probable that defendant’s failure to testify did not contribute to the verdict. The failure to give defendant’s timely requested and proper instruction, under the particular circumstances of this case, was not error requiring a new trial. Cauley v. State, 130 Ga. App. 278, 286 (2) (a), 288 (203 SE2d 239). Compare Clay v. State, 236 Ga. 398, 399, supra.
2. The trial court did not err in denying the motion of defendant, who was 13 years of age at the time of the shooting, to transfer the case to the juvenile court. This motion was based on an equal protection challenge to OCGA § 15-11-5 (b), an issue which was determined adversely to defendant’s contentions by the Supreme Court of Georgia in the recent decision of Bishop v. State, 265 Ga. 821, 823 (3) (462 SE2d 716). Moreover, defendant was charged with murder, for which *582the superior court had exclusive jurisdiction pursuant to OCGA § 15-11-5 (b) (2) (A) (i), and consequently, “those statutory rights accorded juveniles in juvenile court procedures no longer appl[ied].” Appling v. State, 221 Ga. App. 162 (1), 163 (470 SE2d 761). Nor, in our view, did the superior court err in refusing to transfer the case to juvenile court for sentencing after defendant was convicted of an offense in which the courts would share jurisdiction. Reynolds v. State, 266 Ga. 235, 236 (1) (466 SE2d 218). The fourth and fifth enumerations are without merit.
3. After the close of the evidence, the trial court recessed for the charge conference. During this recess, two jurors sent out notes indicating they were already deliberating the case, even before closing arguments and the charge of the court. The trial court informed them that “[mjost of the questions presented in [the] notes will be answered by the charge,” and promptly instructed the jury “not [to] begin any deliberations until you hear the closing arguments and the charge of the Court as to the law.” Defendant’s second and third enumerations claim a mistrial was demanded because of the premature deliberations, complicated by the presence of the alternate jurors during those deliberations. But no such motion was made to the trial court, nor any contemporaneous objection interposed. Consequently, the errors alleged in these enumerations were not. preserved for appellate review. Peterson v. State, 212 Ga. App. 31, 32 (2) (441 SE2d 267).
4. The trial court admitted into evidence á transcript of defendant’s recorded call to the emergency 911 service, wherein defendant identified himself as “the shooter,” admitting he shot his cousin Willie Harrison because the victim “kept provoking . . . and provoking . . . and provoking [defendant].” According to this transcribed call, the victim “spit on [defendant] the other night. He pushed [and] punched defendant, [and] had knives at [defendant] the other night.” Then, defendant noticed the police approaching and was persuaded to surrender himself into police custody without further incident. Defendant moved to suppress this recording contending it amounted to custodial interrogation without proper cautioning of his rights. The denial of this motion is enumerated as error.
The only incriminating statement defendant made in this call was the statement “I’m the shooter.” This was volunteered by defendant in response to the 911 operator’s query, “Okay, who is this?” The trial court correctly admitted this evidence over defendant’s objection that no warnings as prescribed by Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694) preceded his volunteered statement. Leatherwood v. State, 212 Ga. App. 342, 343 (2) (441 SE2d 813). See also Jenkins v. State, 219 Ga. App. 339, 340 (1) (465 SE2d 296).
5. Investigator Jeffrey Richards of the Carroll County Sheriff’s *583Office testified at trial that, after the charges were upgraded to murder, he explained to defendant he would be tried as an adult “and advised him of his Miranda rights, [after which defendant] said that he and the victim had been arguing for a few weeks and that he [defendant] had gotten the shells to the gun sometime last week and put them in his bedroom. [Defendant] stated the victim was a bully and had been hitting on him and had spit in his face the other day. [Defendant] stated that when the argument happened [the day of the shooting] the victim had been slapping him in the face and that when [defendant] went and got the gun that the victim told [defendant] to go ahead and shoot. . . but that [defendant] thought about it and put the gun down and the argument continued. During one of the next times that [defendant] picked up the gun the victim took it away from him and held it for a while and then handed it back to [defendant] and said shoot me. During the last time that [defendant] had the gun the victim pushed [defendant] onto the couch and this caused . . . [defendant] to jerk and the gun went off.”
Defendant moved to suppress this statement. At the voluntariness hearing, only Investigator Jeff Richards of the Carroll County Sheriff’s Office testified, and his evidence authorized the following facts: Investigator Richards investigated “the scene of the shooting incident [and] knew there was a dead person. . . .” His first contact with defendant was at the station, where defendant was already in custody. The following chronology is undisputed: Defendant was in the custody of the Carrollton Police Department “around 3:00 p.m. or about ten minutes after.” At approximately 4:30 p.m., custody of defendant was transferred from the Carrollton Police Department to the Carroll County Sheriff’s Department. He was permitted to telephone his mother between “4:30 and 4:45 p.m.” At 5:30 p.m., Investigator Richards contacted the juvenile court intake officer. At 6:15 p.m., Investigator Richards explained defendant’s rights to him but then decided against taking a statement. But defendant persisted.
In the presence of Investigator Richards and Sergeant Howard Lee, defendant “told his mother that he had in fact shot [the victim], that [the victim] had been spitting on him. That [the victim] had taken [defendant’s] [Nintendo game because the victim had accused the Defendant of taking some of his money.”
Subsequently, “when the charge had been upgraded to murder [defendant] had heard a conversation between the assistant district attorney and [Investigator Richards] and said, you know, that’s not the way it happened. I [defendant] want to tell my side. [Investigator Richards] prepared a Miranda form, read [defendant] his Miranda rights and was about to have him execute it [when Investigator Richards] decided at that point [and] said, I’m not going to have you [defendant] sign it [the waiver of rights form], I don’t want to take *584your statement^] you’re better off not making a statement. . . . [But defendant] continued on and eventually gave a statement. Not a question/answer type thing, he just went through a statement, a brief synopsis of what had happened.” Despite deciding not to have defendant sign a waiver of his rights, Investigator Richards “asked a couple of questions clarifying what he had said . . . but not what [Investigator Richards considered] an outright interrogation or [else he] would have most likely tape recorded it.” Defendant never “wanted to not make a statement, [nor] wanted to stop making a statement.”
Applying the nine factors enumerated in Riley v. State, 237 Ga. 124, 128 (226 SE2d 922), the trial court determined that the age of the accused was thirteen at the time of the incident; he was in the seventh grade; and he had knowledge of the nature of the charges against him at the time he made his initial statement to his mother on the telephone and also when he made his subsequent statement to Investigator Richards. Defendant was permitted to talk to his mother in Ohio and was not interrogated at that time. The length of the subsequent interrogation was very brief. From this the trial court concluded that defendant’s initial statements to his mother were spontaneous and not in response to any custodial interrogation and that his subsequent statement to Investigator Richards was voluntary.
On appeal, defendant objects to these evidentiary rulings, contending that his statements were not spontaneous or voluntary, and further objecting because defendant was detained and interrogated without any showing of compliance with OCGA § 15-11-19 (a) (1) through (4).
(a) The trial court’s determination that defendant’s statements on the telephone to his mother were spontaneous and not in response to custodial interrogation is supported by the evidence, is not clearly erroneous, and consequently is affirmed. Leatherwood v. State, 212 Ga. App. 342, 343 (2), supra.
(b) “A child charged with a delinquent act need not be a witness against or otherwise incriminate himself. An extrajudicial statement obtained in violation of this article [Article 1, Juvenile Proceedings, OCGA §§ 15-11-1 through 15-11-66] or one which would be constitutionally inadmissible in a criminal proceeding shall not be used against such child.” OCGA § 15-11-31 (b). “OCGA § 15-11-19 (a) requires a person taking a child into custody ‘with all reasonable speed and without first taking the child elsewhere’ to (1) release the child without bond to his custodian; (2) take the child to a medical facility when applicable; (3) bring the child immediately before the juvenile court or promptly contact a juvenile court intake officer; or (4) bring a child suspected of a delinquent act before the superior court.” Lattimore v. State, 265 Ga. 102, 103 (2) (b), 104, n. 2 (454 *585SE2d 474). Inasmuch as Investigator Richards substantially complied with OCGA § 15-11-19 (a) (3) by promptly contacting the juvenile court intake officer (when the most serious charge was aggravated assault), the contention that defendant’s spontaneous statements were obtained during the violation of applicable juvenile code procedures is without merit. Compare Bussey v. State, 144 Ga. App. 875 (1) (243 SE2d 99).
(c) As we have held in Division 2, supra, once the victim died and the charge was upgraded from aggravated assault to murder, the superior court was vested with exclusive jurisdiction under the express provisions of OCGA § 15-11-5 (b) (2) (A) (i). The juvenile code provisions no longer applied. Appling v. State, 221 Ga. App. 162 (1), 163, supra. Consequently, the trial court correctly determined the voluntariness of defendant’s subsequent custodial statement to Investigator Richards under the criteria of Riley v. State, 237 Ga. 124, supra, and without regard to any alleged violation of OCGA § 15-11-19 (a). On the merits, “[t]he evidence in its entirety supports the determination that [defendant] knowingly and intelligently waived his constitutional rights. Thus, there was no error in the court ruling in favor of admissibility. Yorker v. State, 266 Ga. 615, 617 (4) (469 SE2d 158) (1996).” Berry v. State, 267 Ga. 605, 610 (8), 611 (481 SE2d 203).
6. Defendant’s eighth enumeration, regarding alleged improprieties in the jury instructions on involuntary manslaughter, is without merit. Conviction of the greater offense of voluntary manslaughter renders harmless any error, although we find none, in the charge as given for the lesser offense. Rodriguez v. State, 211 Ga. App. 256 (1), 257 (439 SE2d 510); Smith v. State, 8 Ga. App. 680, 682 (2) (70 SE 42). As to the tenth enumeration, the trial court’s charge on justification, when read as a whole, was a correct statement of the law. Any verbal slip could not reasonably have misled the jury. Daniel v. State, 224 Ga. App. 673, 675 (4) (482 SE2d 409). Nor did such verbal slip amount to an improper comment on the evidence. Dukes v. State, 224 Ga. App. 305, 310 (6), 311 (480 SE2d 340).
7. Defendant next contends the trial court erred in excluding evidence of the victim’s prior acts of violence at school based on the administrative disposition of those incidents rather than considering the underlying facts. We disagree.
Randy Stapler was the assistant principal of Temple High School, in charge of discipline. He described Level I-type incidents as “[disruption in the classroom or lunchroom,” whereas Level II-type incidents involved “fighting and threatening.” The trial court admitted evidence of incidents “that reached Level II [but excluded] Level I because . . . they were not acts of violence.”
Evidence of specific acts of violence by a victim against a third *586party shall be admissible where the defendant claims justification. Chandler v. State, 261 Ga. 402, 407 (3) (b) (405 SE2d 669). “[T]he burden rests on the defendant to show that the prior crimes [or incidents] involved violence and were therefore relevant to a claim of justification.” Bennett v. State, 265 Ga. 38, 40 (3), 41 (453 SE2d 458). “[A] prior bad act need not result in a criminal conviction in order to be used as a similar transaction. [Cits.] It is the similarity of the facts of the defendant’s prior conduct to the facts of the case being tried that is the critical element of this type of evidence, not the adjudication of any charges which might have been brought as a result of the earlier conduct. [Cit.]” Davis v. State, 269 Ga. 276, 277 (2), 278 (496 SE2d 699). It is clear that the trial court in the case sub judice considered the underlying facts in its ruling, rather than the administrative disposition. “Because the [excluded incidents] do not entail any specific act of violence, they [were] not admissible under either Chandler [v. State, 261 Ga. 402, 407 (3), supra,] or Wells [v. State, 261 Ga. 282, 283 (4) (404 SE2d 106)]” Bennett v. State, 265 Ga. 38, 40 (3), 41, supra. This enumeration is without merit.
8. Defendant challenges the sufficiency of the evidence to support his conviction for voluntary manslaughter, contending the State did not meet its burden to rebut his claim of justification.
Ten-year-old Adrian Tremonte Harrison testified that defendant and the victim were arguing, “just yelling at each other,” and not pushing or engaging in fisticuffs. Adrian Harrison saw defendant “open the closet and go in.” The victim was neither “beating on [defendant, nor] [w]as he pushing him.” They were no longer yelling at each other at that time. But the yelling resumed, and when Adrian Harrison looked out of his room a second time, defendant had a gun in his hands. The barrel was pointed to the ground. Then defendant “pointed it at Breeze [the victim].” The victim was not hitting or pushing defendant and did not try to get the gun away from him. “They were just sitting there for a minute[, and then defendant] pulled the trigger.” The victim did not have hold of the gun and was not swinging at defendant.
According to the forensic pathologist, Thomas Young, M.D., “[b]ecause of the fact that there is a mostly circular defect [to the abdomen] the shotgun was fired at close range.” In Dr. Young’s medical opinion, the pattern of the wound indicated “that the shotgun blast was directed from the front part of the body to the back part of the body[, with no] evidence that the shot was fired up into the abdomen [or] chest cavity.”
(a) On appeal from a criminal conviction, the evidence must be construed in the light most favorable to the jury’s verdict, and the defendant no longer enjoys the presumption of innocence. An appellate court does not weigh the evidence or judge the credibility of the *587witnesses but only determines whether the evidence to convict is sufficient under the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Hawkins v. State, 230 Ga. App. 627, 629 (3), 630 (497 SE2d 386). Conflicts in the testimony of the witnesses, including the State’s witnesses, are a matter of credibility for the jury to resolve. So long as there is some competent evidence, even though contradicted, to support each element of the State’s case, the jury’s verdict will be upheld. Howard v. State, 227 Ga. App. 5, 8 (6) (a) (488 SE2d 489).
(b) “A person commits the offense of voluntary manslaughter when he causes the death of another human being under circumstances which would otherwise be murder and if he acts solely as the result of a sudden, violent, and irresistible passion resulting from serious provocation sufficient to excite such passion in a reasonable person. . . .” OCGA § 16-5-2 (a).
“ “Wherever a homicide is neither justifiable nor malicious it is manslaughter.’ Mixon v. State, 7 Ga. App. 805 (4), 807 (67 S. E. 699). The jury, whose peculiar province it is to pass upon the facts, have said by their verdict[s] that this homicide was neither justifiable nor malicious. Then, was it intentional?” Conley v. State, 21 Ga. App. 134, 135 (5) (94 SE 261). Whether an act is committed with the requisite criminal intent is a question for the jury “upon consideration of the words, conduct, demeanor, motive, and all other circumstances connected with the act for which the accused is prosecuted.” OCGA § 16-2-6. In the case sub judice, the testimony of the eyewitness, Adrian Harrison, the forensic evidence, as well as defendant’s reliance on justification in the face of alleged provocation, are sufficient under the standard of Jackson v. Virginia, 443 U. S. 307, supra, to authorize the inference that the shooting to which defendant admitted was intentional and without justification. The general grounds are without merit.

Judgment affirmed.


Eldridge, J., concurs and concurs specially. Blackburn, J., concurs in the judgment only.